Citation Nr: 9907329	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-18 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran contends that his current hearing loss is the 
result of an in-service perforation of his left eardrum, 
subsequent surgery to the left eardrum, and subsequent 
infections.  The veteran alternately contends that during 
service he was exposed to loud noises from range fire.  He 
argues that his current bilateral hearing loss is the result 
of that noise exposure. 

The veteran's discharge report dated December 1969 reflects a 
normal audiological test.  A 1972 Army National Guard medical 
report notes a diagnosis of subsequent ear infections.  

During a September 1997 VA medical examination, the veteran 
complained of having recurrent otitis media, blood in the 
left ear, occasional tinnitus, and of being exposed to a 
moderate amount of noise while in the service.  After a 
physical examination of the ears, the examiner indicates that 
although difficult to assess, the veteran has mild subjective 
hearing loss.  The examiner also noted that "if indeed there 
is a modest conductive component in the left ear, this would 
be directly attributable to the prior tympanic membrane 
perforation."  The examiner, however, did not make a final 
assessment as to whether the veteran does have a conductive 
component in the left ear.  Moreover, the examiner did not 
review and assess the October 1997 audiological report nor 
did he specifically comment on the condition and/or diagnosis 
of the right ear.

There is competent evidence showing that the veteran 
currently has a bilateral hearing loss disability, as defined 
in 38 C.F.R. § 3.385 (1998).  An October 1997 VA audiological 
evaluation reflects a diagnosis of bilateral high frequency 
hearing loss.

According to a September 1998 medical report by Dr. J.M., the 
veteran reports a history of noise exposure during service 
and denies a recent history of tinnitus.
Dr. J.M. diagnoses the veteran with bilateral, mild to 
moderate, high frequency, sensorineural hearing loss with 
slightly better in the right ear sensitivity.  Dr. J.M. 
indicates that his hearing loss would suggest a history of 
noise trauma.   

The Board finds that it would be helpful for the examiner who 
conducted the September 1997 VA examination to clarify 
whether or not the veteran's hearing loss is related to the 
service-connected perforated left tympanic membrane.

Therefore, the case is remanded to the regional office (RO) 
for the following development:

1.  The veteran is requested to submit 
any additional evidence in his possession 
that is pertinent to the issue on appeal.  

2.  After the above is done to the extent 
possible, the claims file, to include all 
additionally received evidence, and a 
separate copy of this remand should be 
made available to the physician who 
examined the veteran in September 1997.  
The physician should review the record, 
including the results of the audiometric 
examinations from October 1997 and 
September 1998 and address the following:

a.  Identify whether there is a 
conductive component to veteran's 
existing hearing loss in each ear.

b.  If a conductive component of the 
hearing loss is identified, it should be 
noted whether it is at least as likely as 
not to be linked to the service-connected 
perforated left tympanic membrane.  A 
complete rationale for any proffered 
opinions should be included.  
3.  Thereafter, the RO should again review the 
record and consider the provisions of 38 C.F.R. 
§ 3.310 (1998).  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no actions unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


